Title: Jonathan Williams, Jr., to the American Commissioners, 3 July 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Honorable Gentlemen
Nantes July 3d 1777.
Inclosed is a Letter from Capt. Nicholson by which you will see the number of prizes is much less than the prize master here told me. I hear that one is Arrived at Dunkirk I have as yet heard nothing of the other Six. Mr. Morris Returnd from Bordeaux the day before yesterday. I sent the prize master to him Explained the reason of my Conduct and gave up all further Concern in the matter as I suppose was proper after his return.
The Concern of the Annonyme is not Clear of it’s Confusion. I have given Mr. Peltier the Necessary orders in writing and Secure him from the blame of his employers by breaking their orders which I thought but a reasonable request on his part. The Capt. is gone on board to bring the goods up to town. As the Vessell will be in danger of her oversetting if she is entirely empty I have consented to Lett the Salt remain some time Longer on board, this I more readily do [because] till another vessell is provided I should not know where to put it. I mention to Mr. Peltier that I propose to Examine the ship when she is unloaded to be perfectly Convince of her being fit or not. Altho I know you intend to have nothing to do with her I am under the necessity of making this pretence least I should not Succeed in getting the goods out. I have the honor to be Yours
Jona Williams
To the Honourable The Commissioners at Paris
